 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                                       DISTRICT OF NEVADA
 8                                                  ***
 9    STANFORD B. PERALTA,                                    Case No. 2:17-cv-03081-RFB-VCF
10                                            Plaintiff,
                                                                           ORDER
11

12    MTC FINANCIAL, INC., et al.,
13                                         Defendants.
14

15
            Before the Court for consideration is the Report and Recommendation (ECF No. 12) of the
16
     Honorable Cam Ferenbach, United States Magistrate Judge, entered July 3, 2018.
17
            A district court “may accept, reject, or modify, in whole or in part, the findings or
18
     recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19
     written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20
     636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21
     required to “make a de novo determination of those portions of the report or specified proposed
22
     findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23
     Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24
     “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25
     Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26
     by July 17, 2018. No objections have been filed. The Court has reviewed the record in this case
27
     and concurs with the Magistrate Judge’s recommendations.
28
                                                      1
 1          IT IS THEREFORE ORDERED that the Report and Recommendation (ECF No. 12) is

 2   ACCEPTED and ADOPTED in full.

 3          IT IS FURTHER ORDERED that this case is dismissed for failure to comply with Rule

 4   4(m) and failure to obey Court order (ECF No. 10). The Court Clerk is directed to close this case

 5   accordingly.

 6          The Court Clerk is directed to mail a copy of this order to Plaintiff STANFORD B. PERALTA

 7   at the address below:

 8
     Stanford B. Peralta
 9   3021 S Valley View Blvd, Ste. 113
     Las Vegas, NV 89102
10

11          DATED this 16th day of October, 2018.

12
                                                         ______________________________
13                                                       RICHARD F. BOULWARE, II
14                                                       UNITED STATES DISTRCIT JUDGE

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                    2
